DETAILED ACTION

Applicant's Submission of a Preliminary Amendment
Applicant’s submission of a response on 3/2/2020 has been received and fully considered.  In the response, claim 1 has been canceled and new claims 2-21 have been added.  Therefore, claims 2-21 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, 8-16, 18, 19, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2004/0248653 to Barros.
With regard to claim 2, Barros discloses a method comprising: controlling, by at least one processor (e.g., see Fig. 3, controller 304): determining a first location of a mobile gaming device (e.g., see Fig. 3 and paragraph 28for mobile device; see Fig. 4, step 410, “Get Location Information”); determining a first game configuration associated with the first location (e.g., see paragraphs 33 and 37, wherein the first location is a store that modified a dragon slaying game), in which the first location includes a location proximate to a merchant (e.g., see paragraph 33; see also paragraph 27, “within a predefined vicinity of the store 208”) and the first game configuration includes information about the merchant (e.g., see paragraph 33); generating a first 
[claim 3] further comprising: controlling, by the at least one processor: determining a second location of the mobile gaming device (e.g., see paragraph 37, the sports store), wherein the second location is different from the first location; determining a second game configuration associated with the second location (e.g., see paragraph 37; “enables special feature”) , wherein the second game configuration is different from the first game configuration; generating a second game outcome using the second game configuration; and displaying, on the display screen of the mobile gaming device, an indication of the second game outcome e.g., the game play results in an game outcome when played);
[claim 8] in which determining the first game configuration includes: accessing a lookup table which contains an ordered list of locations and associated game configurations (e.g., see paragraph 37, “location database”); finding within the lookup table the first location; and determining that the first game configuration is associated with the first location;
[claim 9] further comprising controlling, by the at least one processor, transmitting to the mobile gaming device, after determining the second location, an indication of the second game configuration (e.g., see paragraph 37); 
[claim 10] further comprising controlling, by the at least one processor, displaying, on the display screen of the mobile gaming device, the indication of the second game configuration (e.g., see paragraph 37);
claim 11] further comprising controlling, by the at least one processor, transmitting to the mobile gaming device software for rendering the second game outcome according to the second game configuration (e.g., see paragraph 37);
[claim 12] in which determining the first game configuration includes determining a first image to be displayed during play at the mobile gaming device (e.g., see paragraph 33, new sword); 
[claim 13] in which determining the first game configuration includes determining a first color to be displayed during play at the mobile gaming device (e.g., see at least paragraph 33, wherein providing the user with a sword, will change at least some pixel colors on the display); 
[claim 14] in which determining the first game configuration includes determining a name of a first merchant to be displayed during play at the mobile gaming device (e.g., see paragraph 26, wherein the game developer advertises for merchants; see also paragraph, wherein the merchant pays the developer to be part of the game);
[claim 15] further comprising: controlling, by the at least one processor, receiving a selection of the first location by the merchant indicating a desire that the first location be associated with the first game configuration, and in which determining the first game configuration includes determining the first game configuration based on the selection (e.g., see paragraphs 26, 27, and 33); 
[claim 16] further comprising: controlling, by the at least one processor, receiving a selection of the first location by a player of the mobile gaming device indicating a desire that the first location be associated with the first game 
[claim 18] in which the first game configuration includes an ability to play a first game, and the second game configuration includes an ability to play a second game but not the first game (e.g., see paragraph 37, wherein the special feature is disabled when leaving the vicinity of the store); and
[claim 19] in which the at least one processor is of the mobile gaming device (e.g., see Fig. 3).
	Claim 21 is anticipated by Barros based on the same analysis as set forth above fore claim 1.

Allowable Subject Matter
Claims 4-7, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715